       Case 1:20-cv-07312-ER-BCM Document 20
                                          19 Filed 12/14/20
                                                   12/11/20 Page 1 of 1




                                                      U.S. Department of Justice

                                                      United States Attorney
                                    12/14/20
                                                      Southern District of New York
                                                      86 Chambers Street, 3rd floor
                                                      New York, NY 10007


                                                      December 11, 2020


BY ECF

Honorable Barbara C. Moses
United States Magistrate Judge
United States District Court
500 Pearl Street
New York, New York 10601

                              Re: Daniel Boland v. Comm’r of Soc. Sec.
                                  20 Civ. 7312 (ER) (BCM)
Dear Judge Moses:

        Pursuant to the schedule in the above-referenced Social Security case, the administrative
record is due on December 14, 2020. We write respectfully to request, with the consent of
plaintiff’s counsel, that the time to file the record be extended for 60 days, until February 12,
2021. The reason for this request is the Social Security Administration needs more time to
prepare the record due to telecommuting and other workplace changes in response to the
pandemic. No prior adjournment has been requested in this matter. We appreciate the Court’s
consideration of this request.

                                               Respectfully,

                                               AUDREY STRAUSS
                                               Acting United States Attorney


                                       By:             s/ Susan D. Baird
                                               SUSAN D. BAIRD
                                               Assistant United States Attorney
                                               tel. (212) 637-2713
                                               Susan.Baird@usdoj.gov

cc: Daniel A. Osborn, Esq.       Application GRANTED. The Commissioner shall file the administrative
                                 record no later than February 12, 2021. SO ORDERED.



                                 ________________________
                                 Barbara Moses, U.S.M.J.
                                 December 14, 2020
